DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Applicant's argues on pages 9-11 of the Remarks that Van Coney does not disclose unlimited back flow since Van Coney’s bag 10 would not collapse at each dispensing action or that flaps 36 and 38 are limited by stop members 41 and 42 and the backflow is extremely limited.
In response to the Applicant’s arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

The Applicant states on page 12 of the Remarks that Van Coney’s stop members 41 and 42 limit the amount of travel of the flaps 36 and 38 but it is not taught nor apparent that the flow sections themselves are limited.  This argument is not persuasive.  Since Minnette’s valve flaps may open in either direction without limit, adding stop members (valve travel limiters) on the discharge side of the Minnette’s valves would limit their travel and therefore limit the open area (flow section) while allowing unlimited opening and a non-limited flow section in the suction direction.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, claim 8 recites “adjustment means for adjusting the position of the valve opening limiter relative to the valve.”  The specification discloses structure (thread 28 that moves the cannula axially away from or closer to the valve 3) capable of performing the adjustment function and is interpreted as such in this examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11-16, 18, 19, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnette, et al. (“Minnette”) (U.S. Pub. 2015/0328653) in view of Van Coney (U.S. Pat. 4,842,165).
Regarding claim 1, Minnette discloses (Figs. 12-13) a dropper dispenser (¶ [0104]) comprising: a fluid reservoir (412) including a movable wall so as to put the fluid under pressure (¶ [0111]); a cannula (432) that is fed with fluid and an outlet (438) that is designed to form a drop of fluid (¶ [0104]); a valve (418) arranged between the fluid reservoir and the cannula when container 412 is squeezed to pressurize interior region 423 of container 412 of package 410, the increased pressure causes fluid material 11 to flow outwardly toward tip 438 of product-discharge spout 432 to open the normally closed discharge aperture 422 formed in pliable membrane 420 of flow control valve 418”; ¶ [0095]: “The stiffness of the predominantly stiff polymeric material provides areas between the slits to act as springs which resist the flow of fluid materials and urge the flow control valve to return to the normally closed arrangement.”)
Minnette discloses that the flaps of the valve flex in both directions but is silent in regards to a valve-opening limiter so as to limit the opening of the valve in the discharge direction; however, Van Coney discloses a resilient squeeze bottle for dispensing viscous products with a valve comprising resilient flaps (36, 38) that open upon squeezing the container and are otherwise normally closed.  Van Coney further discloses stop members (41, 42), located at the inlet of a cannula (22), which limit the opening of the valve flaps.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Van Coney’s valve-opening limiter, situated at the inlet of Minnette’s cannula and thus limiting the opening in the discharge direction, decreasing the flow and increasing head loss compared to the unlimited opening in the suction direction, “which limit the amount of travel of resilient flaps 36 and 38 can undergo, thereby defining their fully open position.  This helps to ensure that the volume of product swept by the resilient flaps when they move from their fully open to their fully closed position remains substantially constant throughout the useful life of the package 50.” (Van Coney: col. 8, lines 13-21)
Regarding claim 2, the combination discloses that the valve-opening limiter, as modified by Van Coney, includes an abutment zone (ends of 41, 42) which the valve comes into abutment while fluid is flowing from the reservoir into the cannula.
Regarding claim 4, the combination discloses that the valve-opening limiter, as taught by Van Coney, is formed integrally with the cannula (Van Coney: Fig. 2)
Regarding claim 6, the combination discloses that the valve-limiter, as taught by Van Coney, is interposed between the valve and the cannula, but is silent in regards that the valve-limiter is a separate part; however, would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the valve-limiter a separate, replaceable and cleanable part, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)  MPEP 2144.04 V.C.
Regarding claim 7, the combination discloses that the valve-opening limiter is located within the flow path of the fluid, thereby inherently forming a flow-section constriction towards the cannula.
Regarding claim 9, the combination discloses that the valve (Minnette: 418) comprises a deformable wall (420) that is pierced by a cross-shaped slot (Fig. 12: 424, 426) that defines adjacent flexible flaps, the flexible flaps of the deformable wall coming in abutment against the valve opening limiter, as taught by Van Coney in claim 1.
Regarding claim 11, Minnette discloses (Figs. 12-13) a dropper dispenser (¶ [0104]) comprising: a fluid reservoir (412) including a movable wall so as to put the fluid under pressure (¶ [0111]); a cannula (432) having an inlet that is fed with fluid and an outlet (438) that is designed to form a drop of fluid (¶ [0104]); a valve (418) arranged between the fluid reservoir and the cannula controlling the flow of fluid from the reservoir to the cannula (¶ [0090]) and controlling the flow of fluid from the cannula into the reservoir, the valve remaining closed in the absence of sufficient pressure (¶ [0102]), the valve defining an opening (422) having a flow section that is proportional to the force exerted on the moveable wall of the reservoir (The flaps between the slits act as springs which deform proportionally to the force acted upon them) (¶ [0091]: “when container 412 is squeezed to pressurize interior region 423 of container 412 of package 410, the increased pressure causes fluid material 11 to flow outwardly toward tip 438 of product-discharge spout 432 to open the normally closed discharge aperture 422 formed in pliable membrane 420 of flow control valve 418”; ¶ [0095]: “The stiffness of the predominantly stiff polymeric material provides areas between the slits to act as springs which resist the flow of fluid materials and urge the flow control valve to return to the normally closed arrangement.”)
Minnette is silent in regards to a valve-opening limiter so as to limit the opening of the valve; however, Van Coney discloses a resilient squeeze bottle for dispensing viscous products with a valve comprising resilient flaps (36, 38) that open upon squeezing the container and are otherwise normally closed.  Van Coney further discloses stop members (41, 42), located at the inlet of a cannula (22), which limit the opening of the valve flaps.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Van Coney’s valve-opening limiter, situated at the inlet of which limit the amount of travel of resilient flaps 36 and 38 can undergo, thereby defining their fully open position.  This helps to ensure that the volume of product swept by the resilient flaps when they move from their fully open to their fully closed position remains substantially constant throughout the useful life of the package 50.” (Van Coney: col. 8, lines 13-21)
The combination discloses that the valve is limited in only one direction (flow from the container and out through the cannula) and is unlimited in the opposite direction, therefore the valve inherently presents two distinct flow sections, a first flow section, which is limited by the valve-opening limiter, as taught by Van Comey, for dispensing while fluid is flowing from the reservoir into the cannula, and a second unlimited flow section while fluid (including air) flows from the cannula into the reservoir upon release of the user squeezing the container and therefore equalizing the negative pressure within the container, the first flow section being limited by the valve-opening limiter such that the first flow section is less than the unlimited second flow section for suction.
Regarding claims 12 and 13, the combination is silent in regards to the first flow section for dispensing is three to four times smaller than the second flow section for suction and the instant disclosure is silent in regards to any criticality of such relative dimensions; therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to choose a flow section size according to the size of drop desired, the internal volume of the container and other design parameters.
Regarding claim 14, the combination discloses that the valve-opening limiter, as modified by Van Coney, includes an abutment zone (ends of 41, 42) which the valve comes into abutment while fluid is flowing from the reservoir into the cannula.
Regarding claim 15, the combination discloses that the valve limiter, as taught by Van Coney, is situated at the inlet of Minnette’s cannula.
Regarding claim 16, the combination discloses that the valve-opening limiter, as taught by Van Coney, is formed integrally with the cannula (Van Coney: Fig. 2).
Regarding claim 18, the combination discloses that the valve-limiter, as taught by Van Coney, is interposed between the valve and the cannula, but is silent in regards that the valve-limiter is a separate part; however, would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the valve-limiter a separate, replaceable and cleanable part, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)  MPEP 2144.04 V.C.
Regarding claim 19, the combination discloses that the valve-opening limiter is located within the flow path of the fluid, thereby inherently forming a flow-section constriction towards the cannula.
Regarding claim 21, the combination discloses that the valve (Minnette: 418) comprises a deformable wall (420) that is pierced by a cross-shaped slot (Fig. 12: 424, 426) that defines adjacent flexible flaps, the flexible flaps of the deformable wall coming in abutment against the valve opening limiter, as taught by Van Coney.
Regarding claim 23, Minnette’s valve is arranged between the reservoir and the cannula and controls the flow of fluid, including air, from the cannula into the reservoir, as discussed in the rejection of claim 1 in relation to Minnette’s valve arrangement.
Regarding claim 24, Minnette’s second flow section of the valve also controls fluid, including air, flowing from the cannula into the reservoir, as discussed in the rejection of claim 11 in relation to Minnette’s valve arrangement.
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnette and Van Comey as applied to claims 9 and 21 respectively above, and further in view of Brown (U.S. Pat. 5,213,236).
Regarding claims 10 and 22, the combination discloses a valve but is silent that the valve includes an anchor collar or annular flexible membrane.  Brown discloses a well-known flexible membrane slit valve (3) which comprises an anchor collar (5) that is mounted in stationary manner relative to a reservoir (12), and an annular flexible membrane (7) that connects the anchor collar to a deformable movable wall (5), such that the deformable movable wall is moved relative to the anchor collar by deforming the annular flexible membrane under the effect of the flow of fluid in one direction or in the other.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute one known type of valve with another known type of valve, such as Brown’s, while expecting the same results.
Allowable Subject Matter
Claims 5, 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 20 includes the limitation of adjustment means for adjusting the position of the valve-opening limiter.  The adjustment means have been interpreted above and are novel and non-obvious with respect to the prior art of record.
Claims 5 and 17 requires the abutment of the valve against the limiter creates leaktight annular contact around the inlet of the cannula.  Van Coney’s limiter does not create a leaktight seal and it wouldn’t have been obvious to modify the prior art without improper hindsight analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754